Dismissed and Memorandum Opinion filed January 13, 2015.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00928-CV

                      KIMBERLY MITCHELL, Appellant
                                         V.

   CHASE BANK, TARAD RASHAWN BESSARD, TANYA JOHNSON,
                        Appellees

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-44758

               MEMORANDUM                         OPINION
      According to information provided to this court, on November 14, 2014,
appellant filed a notice of appeal from the trial court’s ruling that day denying a
motion for default judgment. The appellate filing fee in the amount of $195.00 has
not been paid. There is no indication in our record that appellant has claimed
indigence. See Tex. R. App. P. 20.1. On December 3, 2014, this court notified
appellant that the filing fee was past due and the appeal was subject to dismissal if
the fee was not paid by December 15, 2014. No response was filed.

      In addition, no clerk’s record has been filed. On December 18, 2014, the
clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record. The district clerk’s
office advised this court that appellant has not responded to any of its notices
requesting payment and designation of the record. The notice to this court also
stated that the trial court has not signed a final judgment or appealable order in the
underlying case.

      On December 18, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant
has not paid the appellate filing fee, provided this court with proof of payment for
the record, or filed any other response to this court’s notices.

      Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Justices Jamison, Busby, and Brown.




                                           2